Opinion by
Judge Pryor:
The evidence in this case shows that the mules and wagon in controversy were left in the possession of Hazelrigg at the instance of the appellant. Hazelrigg placed them in charge of a neighbor to be kept by him until appellant could send for them. It was not incumbent on him to take charge of this property, and his action in regard to it resulted from his kindness to .the owner, and not for any reward promised or expected. It also appears that Hazelrigg himself left the town and died some time afterwards. Whilst this stock was at Mount Sterling, the confederate forces were at the town and appropriating all property necessary to ■ supply their wants and, it may be, took possession of appellant’s stock. The loss of the property resulted from no act of Hazelrigg or by reason .of any negligence on his part, and there is no reason for making his estate responsible for its value.
The judgment is affirmed.